Citation Nr: 1206538	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  06-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to September 1967.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a June 2005 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of service connection for PTSD.  In a decision issued in April 2008, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.  In April 2009, the Court issued an order that vacated the April 2008 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the April 2009 Joint Motion by the parties.  In September 2009, the Board again denied the Veteran's claim to reopen a claim of service connection for PTSD.  He appealed that decision to the Court.  In September 2011, the Court issued a mandate that vacated the September 2009 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its June 2011 memorandum decision.

The matter of entitlement to service connection for PTSD based on de novo review is being REMANDED to the San Diego RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. An unappealed July 1995 rating decision denied service connection for PTSD essentially because the evidence did not show that the Veteran served in combat, and there was no credible supporting evidence of a claimed stressor event in service.

2. Evidence received since the July 1995 rating decision includes new lay statements expressing that the Veteran had "fear of hostile military or terrorist activity," which under the amended 38 C.F.R. § 3.304(f), along with evidence that he served in a combat zone, may serve to corroborate the occurrence of a stressor event in service; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his attorney of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

A July 1995 rating decision denied the Veteran's claim of service connection for PTSD essentially because there was no credible corroborating evidence of a stressor event in service, and because he had not engaged in combat.  His diagnosis of PTSD was based on uncorroborated stressor events.  See Analysis July 13, 1995 rating decision.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Evidence of record in July 1995 consisted of: service personnel records showing that the Veteran served in Vietnam from August 1965 to August 1966, participated in counterinsurgency operations in Da Nang "AB" Vietnam from August 1965 to August 1966, and that his military occupation specialty was motor vehicle operator; service treatment records (STRs), including a September 1967 service separation physical examination report, which are silent for complaints, findings, treatment, or diagnosis of PTSD or any other psychiatric disability; a January 1995 letter from G.M., a social worker at the Vista Vet Center, stating that the Veteran has PTSD; the report of a February 1995 VA examination, wherein PTSD was diagnosed based on uncorroborated stressors; and a January 1995 statement from the Veteran in which he stated that he had "felt [his] life was in constant danger," when he served in Vietnam.  He also described seeing a truck in his convoy getting blown up and killing the driver only a few days after he landed in Vietnam, finding a hand grenade in his truck, and being tasked with loading and unloading body bags.

Evidence received since the July 1995 rating decision includes re-submitted service personnel records showing that the Veteran participated in counterinsurgency operations in Da Nang "AB" Vietnam from August 1965 to August 1966; an Internet article printed in August 2004 concerning Marine Aircraft Group 11; a letter from V.C.T., a retired U.S. Marine Corps Sergeant, received September 2004, to the effect that he remembers seeing the Veteran in Vietnam; an October 2004 PTSD Questionnaire wherein the Veteran states he rode in truck convoys in Da Nang and, six days into his service in Vietnam, witnessed the truck in front of his blown-up, killing the driver; two statements from the Veteran (one a copy of the letter received in January 1995), received in April 2005, describing his service in Vietnam; an April 2005 statement from the Veteran's spouse; and an undated newspaper article, received September 2005, concerning Iraq war veterans who are showing signs of increased stress-related and mental health problems.  

Vista Vet Center treatment records from October 1994 to February 1995 and from June 2004 to April 2006 show that the Veteran receives both individual and group therapy for PTSD.  A letter from A.N., a nurse, dated in August 2005, recounts the Veteran's Vietnam experiences and postservice difficulties, and provides a diagnosis of PTSD.  In November 2005, the letter was resubmitted with the additional signature of N.K., a physician.

VA outpatient treatment records from November 2005 to April 2006 show that PTSD and depression (not otherwise specified) were diagnosed, and that the Veteran was started on oral medications for his symptoms.

In the Veteran's August 2006 VA Form 9, substantive appeal, he states that as a motor transport driver serving in Vietnam, he was "always in danger," and that every time he went on a run, he wondered whether he would return unharmed.

A February 2008 notice letter from the Social Security Administration National Records Center states that after an exhaustive and comprehensive search, medical records for the Veteran could not be found and further efforts would be futile.

Correspondence dated April 27, 2008 from M.H., a friend of the Veteran and a disabled veteran of the Vietnam War (received at the RO on March 23, 2009, apparently forwarded to the Board on May 9, 2009, and associated with the claims file on September 24, 2009) states that he has known the Veteran ever since the latter returned from Vietnam, and that it is his opinion that the Veteran suffers from PTSD.  He notes that although the Veteran was not an infantryman and did not serve in combat, he did serve in a Motor-T (transportation) unit, which required him to deliver explosives and fuel to Marine units in the field.  He observed that such convoys frequently received small arms and mortar fire, and that it would have been a very frightening, stressful, and anxiety-producing experience.

Reopening of the Claim

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states (with added emphasis):

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to the instant claim (as a claim pending before VA on or after July 12, 2010, because the Court vacated a Board decision and remanded it for readjudication).  

VA has further determined that to reopen a previously denied service connection claim for PTSD under the revised 38 C.F.R. § 3.304(f), it will accept a Veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will also be sufficient for reopening a claim if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  See VBA Training Letter No. 10-05 (July 16, 2010).

Based on the foregoing liberalizing PTSD regulations, the Board finds that there is sufficient evidence in the record to reopen the Veteran's claim of service connection for PTSD.  Specifically, the Veteran's claim was denied previously in July 1995 based on a finding that he did not serve in combat and that there was no credible supporting evidence of a claimed stressor event in service.  However, lay statements from the Veteran of record at the time of the January 1995 rating decision and received since relate he had a fear of hostile military activity.  See, e.g., January 1995 statement ([the Veteran] "felt [his] life was in constant danger") and the  August 2006 VA Form 9, substantive appeal (to the effect that he served under constant danger in Vietnam and feared for his life every time he participated in a convoy run).  As the Veteran's service personnel records show that he served for a year in Vietnam, to include in the area of Da Nang, the Board finds that his lay statements regarding his in-service stressors are consistent with his service in a location of "hostile military or terrorist activity."  Consequently, this evidence directly addresses the basis for the prior denial of the claim (i.e., that there was no credible supporting evidence of a claimed stressor event in service), relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating such claim.  Thus, the claim of service connection for PTSD may/must be reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD is granted.


REMAND

The RO denied the Veteran's claim of service connection for PTSD on the basis that new and material evidence had not been received to reopen such claim following a prior final decision.  The decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that when the Board reopens a claim but the RO did not, the matter must be remanded for RO de novo consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the RO has not reconsidered the claim of service connection for PTSD on the merits, and the Veteran has not waived his right to RO initial consideration, the Board finds that a remand for the RO to readjudicate de novo the Veteran's claim in the first instance is necessary.

This matter is before the Board on remand from the Court pursuant to a June 2011 memorandum decision that held that additional development was needed to verify the Veteran's claimed in-service stressors.  While the June 2011 memorandum decision is the "law of the case," the Board notes that (as was discussed above) the Veteran's alleged stressors appear to conform to the revised regulations of 38 C.F.R. § 3.304(f).  Therefore, the only question remaining is whether he has PTSD in accordance with DSM-IV based on such stressors (to include sufficiency of stressors to support the diagnosis).  That is a medical question which was not adequately addressed on prior VA examination.  See report of February 2005 VA examination (when the VA examiner attributed the Veteran's PTSD primarily to a specific event in service that was uncorroborated, rather than to a fear of hostile military or terrorist activity).  Consequently, an examination to obtain a medical opinion is necessary.

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the Veteran to be examined by an appropriate psychiatrist/psychologist to determine whether he has PTSD related to events in service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examination and report thereof should be in accordance with DSM-IV.  The examiner is advised that while no specific stressor event has yet been corroborated, it is acknowledged that the Veteran served in a combat zone and rode in convoys, and that his alleged stressor involves a constant fear of hostile activity.  Based on a review of the record and interview/examination of the Veteran, and considering the revised 38 C.F.R. § 3.304(f)(3), the examiner should provide an opinion as to whether the Veteran at least as likely as not (50 percent or better probability) has PTSD related to his service in Vietnam.  

The examiner must explain the rationale for all opinions offered, to include (a) discussion of sufficiency of stressor to support any diagnosis of PTSD; (b) if PTSD is diagnosed, identification of the signs and symptoms which support such diagnosis under DSM-IV; and (c) if PTSD is not diagnosed, discuss what element necessary to establish such diagnosis is lacking.

2. 	The RO should then review the file, ensure all development sought in this remand is completed, and undertake any additional development indicated by the results of the development requested above (to include any additional stressor development, if necessary), and then re-adjudicate the matter of service connection for PTSD (with consideration given to the new PTSD regulations outlined in 38 C.F.R. § 3.304(f)(3)).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


